Case 2:19-cv-03851-SVW-SS Document 1 Filed 05/03/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     phylg@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
10
11
                               UNITED STATES DISTRICT COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
14     Dwain Lammey,                           Case No.
15               Plaintiff,
                                               Complaint For Damages And
16       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
17     Nam Chung;                              Act; Unruh Civil Rights Act
       Eung Kyung Chung;
18     David Service Station, Inc., a
       California Corporation; and Does 1-
19     10,
20               Defendants.
21
22         Plaintiff Dwain Lammey complains of Nam Chung; Eung Kyung
23   Chung; David Service Station, Inc., a California Corporation; and Does 1-10
24   (“Defendants”), and alleges as follows:
25
26     PARTIES:
27     1. Plaintiff is a California resident with physical disabilities. He is a
28   quadriplegic who uses a wheelchair for mobility.


                                           1

     Complaint
Case 2:19-cv-03851-SVW-SS Document 1 Filed 05/03/19 Page 2 of 7 Page ID #:2




 1     2. Defendants Nam Chung and Eung Kyung Chung owned the real
 2   property located at or about 1404 W. Martin Luther King Jr Blvd., Los Angeles,
 3   California, in April 2019.
 4     3. Defendants Nam Chung and Eung Kyung Chung own the real property
 5   located at or about 1404 W. Martin Luther King Jr Blvd., Los Angeles,
 6   California, currently.
 7     4. Defendant David Service Station, Inc. owned American Gas located at
 8   or about 1404 W. Martin Luther King Jr Blvd., Los Angeles, California, in April
 9   2019.
10     5. Defendant David Service Station, Inc. owns American Gas (“Gas
11   Station”) located at or about 1404 W. Martin Luther King Jr Blvd., Los Angeles,
12   California, currently.
13     6. Plaintiff does not know the true names of Defendants, their business
14   capacities, their ownership connection to the property and business, or their
15   relative responsibilities in causing the access violations herein complained of,
16   and alleges a joint venture and common enterprise by all such Defendants.
17   Plaintiff is informed and believes that each of the Defendants herein,
18   including Does 1 through 10, inclusive, is responsible in some capacity for the
19   events herein alleged, or is a necessary party for obtaining appropriate relief.
20   Plaintiff will seek leave to amend when the true names, capacities,
21   connections, and responsibilities of the Defendants and Does 1 through 10,
22   inclusive, are ascertained.
23
24     JURISDICTION & VENUE:
25     7. The Court has subject matter jurisdiction over the action pursuant to 28
26   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
27   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
28     8. Pursuant to supplemental jurisdiction, an attendant and related cause


                                            2

     Complaint
Case 2:19-cv-03851-SVW-SS Document 1 Filed 05/03/19 Page 3 of 7 Page ID #:3




 1   of action, arising from the same nucleus of operative facts and arising out of
 2   the same transactions, is also brought under California’s Unruh Civil Rights
 3   Act, which act expressly incorporates the Americans with Disabilities Act.
 4       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 5   founded on the fact that the real property which is the subject of this action is
 6   located in this district and that Plaintiff's cause of action arose in this district.
 7
 8       FACTUAL ALLEGATIONS:
 9       10. Plaintiff went to the Gas Station in April 2019 with the intention to avail
10   himself of its goods and services, motivated in part to determine if the
11   defendants comply with the disability access laws.
12       11. The Gas Station is a facility open to the public, a place of public
13   accommodation, and a business establishment.
14       12. Paths of travel are one of the facilities, privileges, and advantages
15   offered by Defendants to patrons of the Gas Station.
16       13. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
17   provide accessible paths of travel in conformance with the ADA Standards. 1
18       14. Currently, the defendants do not provide accessible paths of travel in
19   conformance with the ADA Standards.
20       15. Plaintiff personally encountered this barrier.
21       16. By failing to provide accessible paths of travel, the defendants denied
22   the plaintiff full and equal access.
23       17. The lack of accessible paths of travel created difficulty and discomfort
24   for the Plaintiff.
25       18. The defendants have failed to maintain in working and useable
26
     1
       For example, there was no safe wheelchair accessible route of travel from the boundary of the site to the
27   entrance of the Gas Station store. On information and belief there are other issues with the paths of travel,
     both inside the store and outside the store, that render them non-compliant. Those issues will be fleshed out
28   in discovery and inspections. The plaintiff seeks to have accessible paths of travel.



                                                          3

     Complaint
Case 2:19-cv-03851-SVW-SS Document 1 Filed 05/03/19 Page 4 of 7 Page ID #:4




 1   conditions those features required to provide ready access to persons with
 2   disabilities.
 3     19. The barriers identified above are easily removed without much
 4   difficulty or expense. They are the types of barriers identified by the
 5   Department of Justice as presumably readily achievable to remove and, in fact,
 6   these barriers are readily achievable to remove. Moreover, there are numerous
 7   alternative accommodations that could be made to provide a greater level of
 8   access if complete removal were not achievable.
 9     20. Plaintiff will return to the Gas Station to avail himself of goods or
10   services and to determine compliance with the disability access laws once it is
11   represented to him that the Gas Station and its facilities are accessible.
12   Plaintiff is currently deterred from doing so because of his knowledge of the
13   existing barriers and his uncertainty about the existence of yet other barriers
14   on the site. If the barriers are not removed, the plaintiff will face unlawful and
15   discriminatory barriers again.
16     21. Given the obvious and blatant nature of the barriers and violations
17   alleged herein, the plaintiff alleges, on information and belief, that there are
18   other violations and barriers on the site that relate to his disability. Plaintiff will
19   amend the complaint, to provide proper notice regarding the scope of this
20   lawsuit, once he conducts a site inspection. However, please be on notice that
21   the plaintiff seeks to have all barriers related to his disability remedied. See
22   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
23   encounters one barrier at a site, he can sue to have all barriers that relate to his
24   disability removed regardless of whether he personally encountered them).
25
26
27
28


                                               4

     Complaint
Case 2:19-cv-03851-SVW-SS Document 1 Filed 05/03/19 Page 5 of 7 Page ID #:5




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     23. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
Case 2:19-cv-03851-SVW-SS Document 1 Filed 05/03/19 Page 6 of 7 Page ID #:6




 1     24. When a business provides paths of travel, it must provide accessible
 2   paths of travel in compliance with the ADA Standards.
 3     25. Here, the failure to provide accessible paths of travel is a violation of the
 4   ADA.
 5     26. The Safe Harbor provisions of the 2010 Standards are not applicable
 6   here because the conditions challenged in this lawsuit do not comply with the
 7   1991 Standards.
 8     27. A public accommodation must maintain in operable working condition
 9   those features of its facilities and equipment that are required to be readily
10   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
11     28. Here, the failure to ensure that the accessible facilities were available
12   and ready to be used by the plaintiff is a violation of the law.
13
14   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
15   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
16   Code § 51-53.)
17     29. Plaintiff repleads and incorporates by reference, as if fully set forth
18   again herein, the allegations contained in all prior paragraphs of this
19   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
20   that persons with disabilities are entitled to full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishment of
22   every kind whatsoever within the jurisdiction of the State of California. Cal.
23   Civ. Code §51(b).
24     30. The Unruh Act provides that a violation of the ADA is a violation of the
25   Unruh Act. Cal. Civ. Code, § 51(f).
26     31. Defendants’ acts and omissions, as herein alleged, have violated the
27   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
28   rights to full and equal use of the accommodations, advantages, facilities,


                                              6

     Complaint
Case 2:19-cv-03851-SVW-SS Document 1 Filed 05/03/19 Page 7 of 7 Page ID #:7




 1   privileges, or services offered.
 2      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 3   discomfort or embarrassment for the plaintiff, the defendants are also each
 4   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 5   (c).)
 6
 7             PRAYER:
 8             Wherefore, Plaintiff prays that this Court award damages and provide
 9   relief as follows:
10           1. For injunctive relief, compelling Defendants to comply with the
11   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
12   plaintiff is not invoking section 55 of the California Civil Code and is not
13   seeking injunctive relief under the Disabled Persons Act at all.
14           2. Damages under the Unruh Civil Rights Act, which provides for actual
15   damages and a statutory minimum of $4,000 for each offense.
16           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
17   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
18
19   Dated: May 1, 2019                   CENTER FOR DISABILITY ACCESS
20
21
                                          By:
22                                        ____________________________________
23                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
24
25
26
27
28


                                                7

     Complaint
